HILL, Judge.
This is an appeal from a $3,300 judgment in a condemnation case undertaking to obtain an easement 150 feet wide and 4329 feet long containing 14.92 acres out of appellees’ 275-acre farm for the erection and maintenance of an electric power line.
Appellant insists that (1) the verdict is excessive and (2) incompetent evidence for appellees was admitted.
There was no motion and grounds for a new trial' filed on behalf of appellant. Consequently, the question of whether the verdict is excessive has not been properly preserved for appellate review. Cf. Commonwealth, Dept. of Highways v. Williams, Ky., 317 S.W.2d 482 (1958); and CR 59.06.
Appellant next complains of the admission of evidence tending to prove that a part of the easement sought herein is suitable for building purposes. We do not consider this evidence incompetent. Common*706wealth, Dept. of Highways v. Treadway, Ky., 346 S.W.2d 296 (1961).
Finally, appellant assails the admission of testimony on behalf of appellees relative to an option given by a former owner of this farm to the Casey County Board of Education for a prospective school building site, to which appellant objected. The price stipulated in the option was $1,226.99 per acre. The option was never exercised. This evidence was manifestly incompetent and prejudicial to appellant. Commonwealth, Department of Highways v. Herndon, Ky., 378 S.W.2d 620 (1964); and Orgrl on Valuation Under Eminent Domain, Vol. 1, Sec. 148, p. 620.
Wherefore the judgment is reversed.